           Case 1:20-cv-00727-DAD-EPG Document 10 Filed 09/29/20 Page 1 of 1



 1

 2

 3

 4

 5                               IN THE UNITED STATES DISTRICT COURT

 6                                   EASTERN DISTRICT OF CALIFORNIA

 7

 8   UNITED STATES OF AMERICA,                                CASE NO. 1:20-CV-00727-DAD-EPG
 9                                 Plaintiff,                 ORDER CONTINUING THE INITIAL
                                                              SCHEDULING CONFERENCE
10                         v.
11   APPROXIMATELY $42,800.00 IN U.S.
     CURRENCY,
12
                                   Defendant.
13

14          On September 28, 2020, the United States filed a Joint Request to Extend the Deadline to File a

15 Joint Scheduling Report. (ECF No. 9). The request noted that a potential claimant of the Defendant

16 currency requested an extension of time to file a claim and to prepare for informal settlement discussions.

17 The United States, together with the potential claimant, request an extension of time to file a joint

18 scheduling report from October 13, 2020 to December 15, 2020. Because the mandatory scheduling

19 conference is set for October 20, 2020, (ECF No. 2), doing so requires continuing that conference.
20          Accordingly, it is HEREBY ORDERED THAT:

21          1. The Mandatory Scheduling Conference is CONTINUED to January 11, 2021, at 9:30 a.m.

22          2. All other deadlines are modified accordingly.

23
     IT IS SO ORDERED.
24

25      Dated:     September 29, 2020                          /s/
                                                       UNITED STATES MAGISTRATE JUDGE
26

27

28

29
                                                          1
30
